MEMORANDUM OPINION

                                           No. 04-12-00086-CR

                                   EX PARTE Thomas E. THAMES

                                           Original Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 22, 2012

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           On February 7, 2012, relator Thomas E. Thames filed an original petition for writ of

habeas corpus in this court, and on February 14, 2012 relator filed what we construe as a

supplement to his petition. However, as an intermediate court of appeals this court is not

authorized to grant the relief requested. Pursuant to section 22.221(d) of the Texas Government

Code, in civil matters, a court of appeals “may issue a writ of habeas corpus when it appears that

the restraint of liberty is by virtue of an order, process, or commitment issued by a court or judge

because of the violation of an order, judgment, or decree previously made, rendered, or entered

by the court or judge in a civil case.” TEX. GOV’T CODE ANN. § 22.221(d) (West 2004).

However, in criminal matters, a court of appeals has no original habeas corpus jurisdiction.

1
 This proceeding arises out of Cause No. 2009-CR-4181, styled State of Texas v. Thomas E. Thames, pending in the
437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.
                                                                                      04-12-00086-CR


Watson v. State, 96 S.W.3d 497, 500 (Tex. App.—Amarillo 2002, pet. ref’d); Dodson v. State,

988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no pet.). In criminal matters, the courts

authorized to issue writs of habeas corpus are the Texas Court of Criminal Appeals, the district

courts, and the county courts. See TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2005).

Therefore, we dismiss this petition for writ of habeas corpus for lack of jurisdiction.

                                                              PER CURIAM

DO NOT PUBLISH




                                                -2-